       Case 1:20-cv-00617-BAM Document 23 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    PETER M. ARENA,                                   Case No. 1:20-cv-00617-BAM (PC)
10                       Plaintiff,                     ORDER GRANTING REQUEST TO OPT-
                                                        OUT OF ADR PROJECT
11           v.                                         (ECF No. 22)
12    NAVARRO, et al.,                                  ORDER LIFTING STAY OF PROCEEDINGS
13                       Defendants.                    ORDER VACATING MAY 7, 2021
                                                        SETTLEMENT CONFERENCE
14                                                      (ECF No. 21)
15                                                      ORDER DIRECTING CLERK OF COURT TO
                                                        ISSUE DISCOVERY AND SCHEDULING
16                                                      ORDER
17

18          Plaintiff Peter M. Arena (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

20   Defendants Medina, Allison, Ramos, Pacheco, and Navarro for excessive force in violation of the

21   Eighth Amendment.

22          On February 22, 2021, the Court identified this case as an appropriate case for the post-

23   screening ADR (Alternative Dispute Resolution) project, and stayed the action to allow the

24   parties an opportunity to settle their dispute before the discovery process begins. (ECF No. 21.)

25   The Court’s order granted Defendants time to investigate and determine whether to opt out of the

26   post-screening ADR project.

27          On March 24, 2021, Defendants filed a request to opt-out of the ADR project. (ECF No.

28   22.) Defense counsel states that it appears that Plaintiff did not properly exhaust his
                                                        1
       Case 1:20-cv-00617-BAM Document 23 Filed 03/25/21 Page 2 of 2


 1   administrative remedies before filing suit, and Plaintiff’s offer to settle was too high in light of

 2   Defendants’ exhaustion defense. In addition, Plaintiff owes victim restitution, which would be an

 3   impediment to even a nuisance-value settlement. Defense counsel further states that their motion

 4   for summary judgment on the issue of exhaustion is nearly complete, and will be ready to file

 5   within the next two to three weeks. Defendants intend to file their motion, and to separately

 6   move to stay all merits-based discovery, as soon as possible. Therefore, Defendants believe that a

 7   settlement conference would not be beneficial at this time, and request to opt-out of the ADR

 8   project. (Id.)

 9          After review, the Court finds good cause to grant Defendants’ request. Therefore, the stay

10   is lifted, and the May 7, 2021, settlement is vacated. This case is now ready to proceed.

11          If the parties wish to set a settlement conference with the Court at a later date, they should

12   so inform the Court. However, the parties are also reminded that they are not precluded from

13   negotiating a settlement without judicial assistance.

14          Accordingly, IT IS HEREBY ORDERED that:

15          1.        Defendants’ request to opt out of early alternative dispute resolution, (ECF No.

16                    22), is GRANTED;

17          2.        The stay of this action, (ECF No. 21), is LIFTED;

18          3.        The May 7, 2021 settlement conference is VACATED;

19          4.        The Clerk of the Court is DIRECTED to issue a discovery and scheduling order;

20                    and
21          5.        The parties may proceed with discovery pursuant to the discovery and scheduling

22                    order to be issued by separate order.

23
     IT IS SO ORDERED.
24

25      Dated:        March 25, 2021                            /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
